Citation Nr: 1816130	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a liver disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967, to include service in Vietnam from February 1966 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the issues on appeal for additional development in November 2016.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was originally certified to the Board with three additional issues:  entitlement to service connection for tinnitus, erectile dysfunction, and a bilateral knee condition.  However, the RO granted entitlement to service connection for all three disabilities in an April 2017 rating decision.  As such, those issues are no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.

2.  The Veteran's service personnel records demonstrate that he served as a soldier and truck driver, a military occupational specialty consistent with exposure to loud noises and gunfire, and exposure to jet and propeller engine noise from aircraft flight lines.

3.  The clinical onset of the Veteran's hearing loss disability was not within his period of active service or within one year of his separation from service.

4.  A bilateral hearing loss disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

5.  The weight of evidence is against a finding that the Veteran has had a liver disability at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a liver disability has not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, (2012); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Bilateral Hearing Loss and Liver Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system such as sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for hearing loss can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B. Evidence and Analysis - Bilateral Hearing Loss

The Veteran contends that exposure to loud noise during active service caused his current bilateral hearing loss disability.  Specifically, in his December 2007 statement with his original claim, the Veteran asserted he fired weapons, including the M-14 rifle, with no meaningful hearing protection.  For this reason, he asserts that he is entitled to service connection for bilateral hearing loss.  

Although the Veteran has a current diagnosis of bilateral hearing loss, and an in-service injury in the form of acoustic trauma, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is related to the acoustic trauma sustained in service.  For this reason, the claim is denied.

Current Disability

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability that comports with VA's definition of disability resulting from hearing impairment.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  On VA examinations in March 2008 and July 2017, each time, a VA audiologist diagnosed the Veteran with hearing loss in both ears considered disabling as defined by VA regulations.  Thus, the requirement for a current disability is met.

In-Service Disease or Injury

Further, the Veteran has stated that during his service he was exposed to significant levels of noise. Specifically, he has argued that his occupational specialty as an Army light truck driver and marksman exposed him to hazardous noise from repeated gunfire without hearing protection. Further, there is no evidence that the Veteran's statements concerning noise exposure are not credible. As such, noise exposure in service has been shown. See 38 U.S.C. § 1154(a).  As noted in the statement of the case, the Veteran served as a solider and marksman, and noise exposure during service is conceded.

The Veteran's military induction and separation examinations from May 1965 and February 1967, respectively, showed normal hearing thresholds bilaterally at all frequencies test, through 6000 Hz.  There were no entries in the service treatment notes about any hearing issues.

The Veteran provided a November 2007 opinion regarding his hearing loss from his private physician, Dr. S., who opined by suggestion, without supporting evidence, that the Veteran's hearing loss was caused or aggravated by his military service.  No further rationale was provided, however.

In March 2008, the Veteran underwent a VA audiological examination.  The report contains minimal information concerning the Veteran's statements during examination but shows that he reported having difficulty hearing his wife's voice.  The examiner documented the Veteran's exposure to acoustic trauma in service from artillery, M-14 rifles, and jet engines.  The Veteran denied any recreational noise exposure but admitted to occupational noise exposure through his 32 years of work in construction, noting, however, that he wore hearing protection during this time.  Examination revealed bilateral sensorineural hearing loss, with left ear hearing worse than right ear hearing loss.  In an opinion dated June 2008, the examiner concluded that the Veteran's hearing loss was less likely than not caused by acoustic trauma in service, noting that the Veteran's enlistment and separation examinations showed that his hearing was within normal limits and further opining that his current hearing loss was more likely related to presbycusis, occupational noise exposure, and health problems.  

In November 2016, the Veteran received a contract VA audiological examination.  Hearing loss in each ear was noted in each ear that is considered disabling for VA purposes.  In an opinion for service connection, the examiner opined that it was less likely than not, less than 50 percent probability, that the Veteran's bilateral hearing loss was due to service-related noise exposure.  The examiner's rationale was that the Veteran had normal hearing at both induction and separation from active service, and that there was no complaint of any hearing loss to VA or private medical examiners until 2007, forty years after active service.  The examiner noted that the hearing loss was likely a natural progression for his history of hunting and shooting sports, and a long career in the construction trade.

In January 2017, the Veteran received another VA audiological examination.  Hearing loss in each ear was noted that is considered disabling for VA purposes.  There were no permanent positive threshold shifts in either ear, worse than the reference threshold, greater than any normal measurement variability for any frequency tested.  In a separate opinion from July 2017, a VA examiner opined that for each the right and left ear, it was less likely than not, 50 percent or less, caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's service examinations indicated normal hearing at entrance and exit from active military service.  Additionally, after military service, the Veteran worked in construction for approximately 30 years, and in earlier unspecified years, the Veteran hunted for sport.  He did say he used hearing protection around his construction work, but denied any history of ear pathology, vertigo, or familial hearing loss.

The record establishes the Veteran has current hearing loss considered disabling for VA purposes, and the Board has conceded hazardous noise exposure while in service.  However, the record contains conflicting evidence as to whether the Veteran's hearing loss is related to service.  The preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  The Veteran's lay statements contrast with three negative nexus opinions from VA examiners.  The Veteran's private physician, who was not an audiologist, had suggested that the Veteran's hearing loss was related to military service but had provided no rationale for his statement.  The Board notes there is no additional evidence in the Veteran's favor that establishes a nexus between the noise exposure in service, and the current hearing loss of the Veteran.  The Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Ultimately, in weighing medical evidence, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  Here, the Veteran's private physician, who suggested the Veteran's hearing loss may be connected to military service, provided no medical rationale for his opinion.  Thus, the Board finds the private physician's nexus opinion regarding the Veteran's hearing loss to be not probative.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Id.

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his hearing loss and his service, this provides no basis for allowing the claim.  The Veteran is a lay person and is not medically trained and competent to assert an opinion regarding the nexus of his in-service exposure and current hearing loss first evaluated 40 years after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  See also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a long period of time post-service without symptoms may be used to infer a lack of nexus). Hence, the Veteran's lay belief regarding nexus has no probative value on the facts of this case.  Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service noise exposure, and therefore service connection for a bilateral hearing loss disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

Bilateral hearing loss is considered an organic disease of the nervous system, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss during service and in-service audiograms were within normal limits. See 38 C.F.R. § 3.385.  Significantly, the Veteran has not specifically asserted a continuity of symptomatology existing since service, but only his lay assertions of the belief that his hearing loss is related to service.  
 
The Veteran specifically denied any current or past hearing loss at separation in February 1967.  There are no private treatment records after that time that suggest the Veteran has any hearing disability until 2007. Specifically, the first evidence of hearing loss is an assertion by the Veteran to his private physician, approximately 40 years after his separation from service. As there is no competent and credible evidence of sufficient manifestations of bilateral hearing loss either during service or within the first post-service year, or of a continuity of symptomatology since service, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and the Board concedes in-service exposure to hazardous noise, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Evidence and Analysis - Liver Disability

The Veteran asserts he has a fatty liver condition, based on statements he reports from when he was diagnosed with diabetes mellitus, type II.  The Veteran is currently service-connected, inter alia, for diabetes mellitus, type II, effective from December 6, 2007.   

As stated above, in order to prove a claim for service connection, the record must indicate: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson, 581 F.3d at 1315-16. Here, the records do not indicate the presence of a current disability. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the court stated that the record must contain competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Here, the Veteran has made lay statements in his original claim in 2007 and subsequently that he has a liver disability attributable to service, to include as secondary to diabetes.  The Veteran's service treatment records are silent for any diagnosed liver condition.  At the time of this decision, the Veteran is service connected for diabetes mellitus type II.

In this case, the only evidence available is that during the Veteran's diagnosis and treatment of his diabetes mellitus type II in 2007 by a private family physician, the record notes the Veteran's liver demonstrated "fatty infiltration" and liver function tests were temporarily mildly high.  No other VA or private medical records indicate the presence of a liver disability, past or present.

The Veteran's private medical records indicate his family physician, the same Dr. S., noted the Veteran had mildly elevated readings of liver transaminases and therefore he probably had fatty liver disease, since 2007, along with the diagnosis of his diabetes mellitus, type II.  The physician noted the Veteran had been on a high-fat, low carbohydrate diet, known as the Atkins diet, and the physician instructed the Veteran to discontinue this particular diet but provided no further diagnostic or treatment regarding the mildly elevated liver enzymes.  This Dr. S. suggested that the fatty liver may have been caused by or aggravated by military service, though no further rationale was provided.  Laboratory records from July 2007 via this private physician showed mildly elevated alanine transaminase (ALT) and aspartate transaminase (AST) levels.  Private treatment records from this period include:  July 31, 2007 blood test results (AST 42, ALT 66); August 6, 2007 private treatment record (AST and ALT slightly elevated); August 6, 2007 blood test results (AST 41, ALT 77); August 13, 2007 private treatment record (diabetes with probable fatty liver); February 27, 2008 private treatment record (fatty liver); and June 29, 2010 (borderline diabetes and fatty liver).  The Veteran's physician, Dr. S., suggested in November 2007 that his fatty liver was likely caused or aggravated by his military service, though no rationale for such a nexus opinion was given, and the Board notes this physician did not have access to the claims file or the medical history of the Veteran.

The Veteran received a VA examination for his fatty liver condition in June 2012.  The examiner determined that the Veteran has no liver condition.  Diagnostic testing revealed results within normal limits for AST in 2009 and ALT in 2009 and 2012.  Although the examiner concluded that the Veteran had no liver condition, he nevertheless opined that any fatty liver condition is not caused by diabetes, further stating that he could find no evidence of fatty liver in the record and explaining that the Veteran has diet controlled diabetes and that fatty liver is not caused by this form of diabetes.  No other liver function tests, biopsies, or other investigative testing was performed.  The examiner indicated that the Veteran's current liver functions were normal and he is presently absent any service connection for any liver disability since none is defined.

The Veteran received another VA examination for his liver condition in January 2017.  This examiner noted this Veteran has no current disability of the liver, to include a fatty liver condition.  The examiner noted the Veteran has never been treated for a liver condition, has never undergone any radiographic testing for the liver and has never had any liver biopsy.  The Veteran denied symptoms of abdominal pain, jaundice, or symptoms known to be associated with chronic liver disease.  The examiner noted the Veteran is a social drinker and has never been a heavy drinker, a statement corroborated by the Veteran's spouse.  Liver function tests conducted at the time of the examination were all within normal limits.

This January 2017 examiner commented on the Veteran's private physician's assessments about the Veteran's claimed liver disability, saying it was conjecture and not radiologically confirmed, and not currently known to exist.  The VA examiner noted the Veteran did not have concerns of a liver malady presently and was not interested in any further testing or treatment.  This examiner also noted the Veteran has never had hepatitis at any point in his life, nor gallbladder problems or any other medical workup for the right upper quadrant area of the Veteran's abdomen.  This examiner concluded that the Veteran had a mild elevation of liver function tests remotely (8-10 years prior) without any further workup, and he may or may not have had a fatty liver, but that he had no current abnormalities of liver function and no current symptoms of liver dysfunction.  Per the examiner, there is no current liver impairment known; there is no present liver diagnosis known.

The Veteran received VA examinations for his service-connected diabetes mellitus type II in May 2008, August 2015, and November 2016, and those examinations discuss other diabetes-related complications, such as the Veteran's diagnosed neuropathies, but make no mention of any liver condition.

The Board finds the VA examinations and opinions and other VA physician treatment notes to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The June 2012 and January 2017 VA examinations and opinions were sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  Both VA opinions thoroughly discussed both direct and secondary service connection, to include the possibility of the service-connected diabetes and diabetes-related disabilities.  

The Board finds the lack of medical evidence as to the existence and diagnosis for any current disability by any VA examiner to be probative.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has asserted that his diabetes contributed to his liver condition, there is no evidence from any medical examiner or authority that substantiates the existence of a current disability for the Veteran's liver.  The Veteran is certainly capable of describing symptoms at the time that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's lay statements are competent and probative as to the description of symptoms.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).  

Here, the Veteran is not a medical professional and is not competent to diagnose a liver disability or provide an opinion as to etiology. Id.  The determination of the diagnosis and etiology of a liver condition is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, his assertions to that effect are of no probative value, and are outweighed by the competent and probative VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

The Board notes the private physician's 2007 statements regarding the Veteran's fatty liver but notes the nexus opinion of that physician was speculative and lacked any rationale, and that physician did not have access to the Veteran's claims file in order to review the extensive medical history of the Veteran.  Thus, the Board finds the nexus opinion of the private physician to be not probative.  The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

There are no diagnoses by any current medical professionals of a liver disorder. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Here, there is no contemporaneous medical evidence that can be considered in the Veteran's favor. Id. This for lack of current disability is inconsistent with service connection. See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). It follows, without a present disability, there is no basis to establish the claim for service connection.

No current disability is described on any medical examination. Despite that the Veteran's service for which his claims are made is over 40 years ago, there is no evidence of diagnosis or treatment of his claimed liver disability over that extended period of time. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Therefore, the preponderance of evidence is against the claim, and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for a liver disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


